Citation Nr: 0433725	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  97-06 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include Post-Traumatic Stress 
Disorder (PTSD) and schizophrenia.  

2.  Entitlement to service connection for back disability.

3.  Entitlement to service connection for lung disability, to 
include as due to herbicide exposure.

4.  Entitlement to service connection for hay fever, to 
include as due to herbicide exposure.  

5.  Entitlement to service connection for skin disability, to 
include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
August 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 1996, 
a statement of the case was issued in April 1996, and a 
document which had been construed as being in lieu of a 
substantive appeal was received in March 1997.  


FINDINGS OF FACT

1.  An acquired psychiatric disability, to include PTSD and 
schizophrenia, was not manifested during the veteran's active 
duty service or for many years thereafter, nor is an acquired 
psychiatric disability otherwise related to such service.  

2.  Back disability was not manifested during the veteran's 
active duty service or for many years thereafter, nor is a 
back disability otherwise related to such service.  

3.  Lung disability was not manifested during the veteran's 
active duty service or for many years thereafter, nor is a 
lung disability otherwise related to such service.  

4.  Hay fever was manifested during the veteran's active duty 
service or for many years thereafter, nor is hay fever 
otherwise related to such service. 

5.  Skin disability was not manifested during the veteran's 
active duty service or for many years thereafter, nor is a 
skin disability otherwise related to such service.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.304(f), 3.307, 
3.309(a) (2004).

2.  A back disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

3.  A lung disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(d) (2004).

4.  Hay fever was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(d) (2004).

5.  A skin disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(d) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection.  The discussions in 
the rating decision, statement of the case, supplemental 
statements of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, a letter dated in January 2003 effectively 
furnished notice to the veteran of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decision which gave rise 
to this appeal, the Board finds no prejudice to the veteran.  
He was adequately furnished the type of notice required by 
VCAA and has had an opportunity to identify evidence and 
submit evidence.  Any error resulting from VCAA notice 
subsequent to the initial rating decision was harmless error.  
The RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran was informed 
of the evidence necessary to substantiate his claims  The 
provisions of VCAA have been substantially complied with and 
no useful purpose would be served by delaying appellate 
review for further notice of VCAA.  

The Board also finds that all necessary assistance has been 
furnished to the veteran.  The evidence of record consists of 
service medical records, and VA and private medical records.  
The veteran has not been afforded VA examinations to 
determine the etiology of the disabilities on appeal.  The 
Board finds, however, that the record as it stands includes 
sufficient competent evidence to allow for determinations to 
be made.  38 C.F.R. § 3.159(c)(4).  The record does include 
post-service medical records documenting treatment for 
certain of the claimed disabilities years after discharge 
from service.  In view of the lack of supporting evidence of 
chronic disability during service and for a number of years 
thereafter, it would be purely speculative to request a 
medical opinion as to causation for the disabilities on 
appeal.  

Service connection criteria.  

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the forgoing, the Board observes that if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transit peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309 
(e), Note 2.  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

The evidence of record reveals the veteran served in Vietnam 
and his exposure to herbicides is conceded.  38 C.F.R. 
§ 3.307(a)(6)(iii). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f) 
(2000).  The provisions of 38 C.F.R. § 4.125(a) require that 
a diagnosis of a mental disorder conform to the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV).  

Prior to March 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1996).  Both versions of 38 C.F.R. 
§ 3.304(f) must be considered in the present case since the 
change in regulation became effective during the course of 
the veteran's appeal.



Entitlement to service connection for an acquired psychiatric 
disorder to include PTSD and schizophrenia.

After reviewing the evidence of record, the Board finds that 
service connection is not warranted for an acquired 
psychiatric disorder to include schizophrenia and PTSD.  To 
begin with, there is no competent evidence of record 
indicating that the veteran had a mental disorder during his 
active duty service.  He was found to be psychiatrically 
normal at the time of the entrance examination in November 
1963, on examination in November 1964, and at the time of his 
discharge examination in August 1966.  The only evidence of 
record suggesting that the veteran had a mental disorder 
during active duty consists of the veteran's own statements.  
A layperson is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay 
statements are without probative value with regard to a 
diagnosis of a mental disorder during active duty.  

On VA examination in January 1979, the veteran reported that 
he had been hospitalized seven times beginning while he was 
in the Navy.  This allegation, as it pertains to psychiatric 
treatment, however, is not supported by the service medical 
records which show that the veteran's psychiatric status was 
considered by trained medical personnel to be clinically 
normal at the times of the above-cited examinations.  Service 
records do not otherwise refer to any psychiatric complaints 
or findings.   

There is also no competent evidence of the presence of a 
psychosis within one year of the veteran's discharge which 
would warrant a grant of service connection on a presumptive 
basis under 38 C.F.R. §§ 3.307, 3.309(a).  Again, the only 
evidence of record which could be construed as indicating 
that the veteran had a psychosis to a compensable degree 
within one year of his discharge is the veteran's own lay 
statements which are not probative regarding medical 
diagnoses.  

On VA examination in February 1981, the veteran reported 
that, following his discharge from active duty, he worked in 
construction until 1973 when he had a nervous breakdown.  The 
diagnosis was chronic paranoid schizophrenia in partial 
remission.  This statement from the veteran leads the Board 
to believe that there was little or no psychotic impairment 
for several years after the veteran's discharge from active 
duty.  

The first competent evidence of record of the presence of a 
mental disorder is dated in June 1974.  The diagnosis at that 
time was chronic paranoid type schizophrenia.  This has been 
the most consistent diagnosis for the veteran's mental 
disorder since that time and is the most current diagnosis of 
record.  Significantly, there is no competent evidence of 
record which links the currently existing schizophrenia to 
active duty in any way.  The only evidence of record which 
links schizophrenia to the veteran's active duty service is 
his own allegations.  The veteran's written statements do not 
provide competent evidence of a link between the currently 
existing schizophrenia and his active duty service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

With regard to the PTSD aspect of his claim, the Board is 
also unable to find a basis for service connection.  In 
August 1997, the RO received a letter, dated in January 1972 
and handwritten in pencil on yellow legal paper with no 
letterhead, and signed by Michael L. Flanigan, M.D., to the 
effect that he had been treating the veteran and that the 
veteran meets the criteria for PTSD and that the PTSD was 
largely related to the veteran's service.  However, the Board 
declines to assign any probative value to this letter.  The 
letter itself is questionable given the fact that although 
dated in 1972 the writer refers to disability as late as 
1997.  Moreover, there are no clinical treatment records to 
support any assertions in the letter.  

Other handwritten statements of record purportedly from 
treating doctors are also of questionable authenticity, are 
not supported by treatment records, and also appear to be 
based in large part on history relayed by the veteran.  The 
Board is unable to find such statements to be credible.    

As there is no competent evidence of the presence of a mental 
disorder during active duty or for several years thereafter 
nor has competent evidence of record attributed a currently 
existing psychiatric disorder to the veteran's active duty 
service in any way, the claim of entitlement to service 
connection for an acquired psychiatric disorder to include 
schizophrenia and PTSD is denied.  

Entitlement to service connection for a back disability.

The Board finds that service connection is not warranted for 
a back disability as the preponderance of the evidence 
demonstrates that the disability began many years after 
active duty and was not linked to active duty in any way.  

The service medical records, including examination reports, 
show that the veteran's spine was consistently evaluated as 
clinically normal.  The veteran did reported that he 
experienced swollen or painful joints at the time he 
completed a Report of Medical History in November 1964.  An 
annotation to this report demonstrated that the injury was 
due to football trauma.  There was no specific indication 
that the injury was related to the veteran's back.  

The first evidence of the presence of a back disability is in 
1991, many years after service  A December 1991 X-ray 
revealed degenerative changes at L4-5.  There was no 
indication that the back disability began prior to 1991.  

Despite the veteran's assertions as to a link to service, the 
record includes numerous statements from the veteran 
suggesting post-service back injuries.  In August 1992, the 
veteran submitted a claim for a back disability alleging that 
a state employee beat him severely.  In September 1992, he 
alleged that the beating occurred on February 22, 1992.  
Other records dated in March 1992 indicate the veteran was in 
jail and was alleging he was hit by an officer.  An affidavit 
from the veteran apparently dated in April 1995 indicates 
that the veteran's low back was injured in February 1992.  

An August 1995 radiology report indicates that the veteran 
reported that he injured his low back on February 27, 1992.  
Significant disk abnormality and mild narrowing was noted.  
An August 1995 letter from the veteran says that his back 
injury began in 1992 after a beating by corrections officer.  
The Board notes that the veteran is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The Board finds the veteran is competent, 
however, to report on when his back pain began.  The Court 
has held that lay assertions of symptomatology or injury may 
suffice where the determinative issue is not medical in 
nature.  See Harvey, 6 Vet. App. at 393; see also Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994) (lay testimony is 
competent only when it regards features or symptoms of injury 
or illness).  

There is no evidence of record linking a back disability to 
active duty in any way.  The clinical records reveal the 
earliest back problems which the veteran reported began in 
1972 after a motor vehicle accident.  However, there is no 
other documentation to substantiate the injury.  The first 
objective evidence of record of the presence of a back 
disability is the December 1991 report of the X-ray 
examination.  This is more than  20 years after the veteran's 
discharge from active duty.  The veteran has written on 
numerous occasions that his back was injured in 1992.  He has 
not indicated that his back disability was incurred in or 
aggravated by active duty.  

The Board notes an April 1994 private clinical record 
includes a diagnosis that the veteran had lower back pain 
secondary to two motor vehicle accidents in 1975 and 1992.  
This evidence weighs against a grant as it puts the inception 
of the initial injury to several years after discharge.  

The Board further notes the presence in the claims file of 
the undated letter from a Dr. S. and the August 1995 letter 
from Dr. J. which discuss a back injury.  These letters are 
of diminished probative value as they are based on history 
furnished by the veteran and are otherwise unsupported by the 
inservice and post-service medical records.  In view of the 
overall record, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for 
back disability. 



Entitlement to service connection for a lung disability to 
include as due to herbicide exposure.

There is no competent evidence of record indicating that the 
veteran had a lung disability during active duty.  Service 
medical records show that clinical examination of the lungs 
in November 1963, November 1964 and August 1966 was normal.  
There were no complaints of, diagnosis of or treatment for 
any lung disability during active duty.  

There is some evidence of record of the current existence of 
lung disability.  Bronchitis was diagnosed in February 1995 
and in April 2000.  There is no evidence indicating, however, 
that the bronchitis noted on the two occasions was a chronic 
condition.  The Board notes a private clinical record dated 
in May 1994 includes the notation that the veteran had a 
"positive PPD."  The Board further notes, however, that 
there are no diagnoses of tuberculosis of record.  However, 
there is no competent evidence suggesting a link between any 
current lung disability and the veteran's active duty 
service. 

While the veteran's exposure to herbicides in Vietnam is 
conceded, the Board also finds there is no competent evidence 
of record demonstrating that the veteran currently has a 
disability due to herbicide exposure for which service 
connection could be granted on a presumptive basis under 
38 C.F.R. §§ 3.307 and 3.309(e).  Additionally, the veteran 
has not presented any competent medical evidence of record 
indicating that he has or had had any disability which was 
due to herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

Matters of medical diagnosis and medical causation must be 
addressed by medically trained individuals.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Although the Board 
acknowledges the veteran's contentions, it is not shown that 
he is medically trained.  His statements and testimony with 
regard to these medical questions are therefore not entitled 
to any weight. 

Entitlement to service connection for hay fever to include as 
due to herbicide exposure.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  VA's 
General Counsel has held that in order to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003 (July 16, 2003).

The veteran expressly denied ever having had hay fever at the 
time he completed a November 1963 Report of Medical History 
at the time of enlistment, and there was no reference to hay 
fever on clinical examination.  However, on a Report of 
Medical History dated in November 1964, he indicated that he 
had or had had hay fever.  An annotation to the report 
revealed that the veteran was unable to work on farm due to 
hay fever.  However, history of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions but will be 
considered with all other material evidence in determinations 
as to inception.  38 C.F.R. § 3.304(b)(1).  Significantly, 
clinical examination at the time of the November 1964 
examination also did not document hay fever.  In fact, there 
is nothing in the service medical records to show that the 
veteran ever suffered from hay fever during service.  In view 
of the evidence, the Board finds that the veteran is presumed 
to have been sound as to any hay fever disorder at the time 
of his entry into service.  

As just noted, there is no evidence in the service medical 
records of any episodes of hay fever during the veteran's 
service.  Clinical examination at the time of discharge 
examination in August 1966 did not document hay fever.  The 
negative inservice examinations show that trained medical 
personnel were of the opinion at the times of those 
examinations that the veteran was not suffering from hay 
fever.  Looking to post-service evidence, it appears that the 
first documented episode of hay fever after service was in 
approximately June 2001, many years after service.    

In sum, the preponderance of the evidence is against a 
finding that hay fever was manifested during service or for 
many years thereafter.  There is also no medical evidence 
otherwise suggesting any link to service. With regard to the 
claim that the veteran's hay fever is connected to his 
exposure to herbicides, the Board acknowledges that the 
veteran served in Vietnam, but hay fever not a disability for 
which service connection is warranted on a presumptive basis 
under 38 C.F.R. §§ 3.307, 3.309(e).  

With regard to this issue, the Board is unable to find that 
there is a state of relative equipoise of the positive and 
negative evidence to permit a favorable determination under 
38 U.S.C.A. § 5107(b). 

Entitlement to service connection for a skin disability to 
include as due to herbicide exposure.

The service medical records are silent as to complaints of, 
diagnosis of or treatment for a skin disability during active 
duty.  Clinical evaluation of the veteran's skin was normal 
at the time of the entrance examination in November 1963, on 
physical examination in November 1964 and at the time of the 
discharge examination in August 1966.  

Clinical records dated subsequent to the veteran's discharge 
from active duty include notations of skin disabilities.  A 
hemangiomata was noted at the time of a January 1979 VA 
examination.  No other skin problems were reported.  A VA 
clinical record dated in December 1984 includes the 
assessment of scabies.  A different record dated the same 
month indicates that the veteran was complaining of a rash.  
The possible diagnosis was scabies.  An April 2000 VA 
clinical record includes a diagnosis of dermatitis.  The 
Board notes, however, that there is no competent evidence 
linking any of these skin disabilities or any other skin 
disabilities to active duty on a direct basis.  The only 
evidence of record which links a current skin disability to 
the veteran's active duty service is his own allegations.  No 
probative weight has been placed on the veteran's attempt to 
diagnosis the presence of a skin disability during active 
duty or to link a current disability to his active duty 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection for a skin disability is not 
warranted on a direct basis.  

With regard to the claim that the veteran's skin disability 
is connected to his exposure to herbicides, the Board notes 
that the veteran has not been diagnosed with any of the 
disabilities for which service connection is warranted on a 
presumptive basis upon application of 38 C.F.R. §§ 3.307, 
3.309(e).  Additionally, the veteran has not presented any 
competent evidence indicating in any other way that he 
currently has a skin disability which was linked to exposure 
to herbicides.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The preponderance of the evidence is against service 
connection is not warranted for a skin disability related to 
service, to include as due to exposure to herbicides.  It 
follows that the provisions of 38 U.S.C.A. § 5107(b) do not 
apply. 


ORDER

The appeal is denied as to all issues.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



